 617311 NLRB No. 64LABORERS LOCAL 135 (BECHTEL CORP.)1271 NLRB 777 (Bechtel I).2782 F.2d 1030 (mem.).3301 NLRB 1066.4Id. at 1074.5No recomputation was ordered concerning the claim for Rita Mc-Millan. Her claim is not before us in this proceeding.6Id. at 1070, 1071 fn. 37.7Id. at 1074 fn. 54.8271 NLRB at 782.9The Respondent does not contest the computations of any of theclaims for fringe benefits. It merely argues, for a variety of reasons,
that no such payments are due.10Indeed, the judge found that ``[t]he Union does not challengethe accuracy or legitimacy of the sums appearing in the backpay
specification as interim earnings, vacation hours, pension hours and
amounts due for vacation, pension contributions, or a medical ex-
pense claim of Scott in fourth quarter, 1983.'' 301 NLRB at 1086.
The Respondent did not except to that finding.ContinuedLaborers Local No. 135 (Bechtel Power Corpora-tion and General Building Contractors Associa-
tion) and Andrew Huggins and Judith B.Chomsky. Cases 4±CB±4204 and 4±CB±4256May 28, 1993SECOND SUPPLEMENTAL DECISION ANDORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn July 31, 1984, the National Labor RelationsBoard issued a Decision and Order in this case, adopt-
ing with modifications the administrative law judge's
findings, inter alia, that the Respondent, Laborers
Local No. 135, had violated Section 8(b)(1)(A) and (2)
of the Act by failing and refusing to refer from its hir-
ing hall eight named individuals because of their inter-
nal union political activities,1and ordering the Re-spondent to make the discriminatees whole. On Janu-
ary 24, 1986, the United States Court of Appeals for
the Third Circuit entered a judgment enforcing the
Board's Order.2In the original compliance proceeding (Bechtel II),the administrative law judge awarded the amounts of
backpay claimed by the General Counsel. Exceptions
were filed, and on February 28, 1991, the Board issued
a Supplemental Decision and Order.3In that decision,the Board found merit to certain of the Respondent's
exceptions regarding the dates on which each
discriminatee's backpay period should commence and
the proper formula to be used in computing gross
backpay. Except as specifically noted, however, the
Board adopted the judge's findings and conclusions.4The Board remanded the case to the Regional Director
to recompute the amounts of backpay for seven of the
eight discriminatees and to prepare an amended back-
pay specification.5On December 3, 1991, the Regional Director issuedhis second amended compliance specification, which
was further amended on September 30, 1992. The Re-
spondent filed answers to both the specification and
the amendments.On November 3, 1992, the General Counsel filed aMotion for Summary Judgment and to transfer the pro-
ceeding to the Board, with exhibits attached. In sup-
port of the motion, the General Counsel argues that the
specification was prepared according to the Board's in-
structions in Bechtel II, and that the Respondent in itsanswer is simply attempting to relitigate issues that theBoard has already decided. The General Counsel alsocontends that numerous assertions in the Respondent's
answer are unsupported in fact or law. The General
Counsel requests, in the alternative, that the Board
strike all parts of the Respondent's answer that attempt
to relitigate matters that are beyond the scope of the
remand and the law of the case, are res judicata, are
unresponsive to the pleadings, or are immaterial to the
issues remaining in this proceeding.On November 6, 1992, the Board issued an ordertransferring proceeding to the Board and Notice to
Show Cause why the General Counsel's motion should
not be granted. The Respondent submitted a response
to the Notice to Show Cause, but failed to do so in
a timely fashion, and the response was rejected. The
allegations contained in the General Counsel's motion,
therefore, are unrebutted.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in this case, the Board makesthe followingRuling on Motion for Summary JudgmentWe agree with the General Counsel that, for themost part, the Respondent is attempting to challenge
the terms of the Board's remand Order in Bechtel II,to relitigate matters that were disposed of in the earlier
proceedings, and to raise issues that the Respondent
failed to argue to the Board in exceptions. Thus, the
Board in Bechtel II rejected the Respondent's conten-tions regarding the proper lengths of the backpay peri-
ods of five of the discriminatees6and concerning theeffect of Fred Gray's temporary disability in 1982 and
his ineligibility to work at Bechtel on his backpay
claim.7As for the Respondent's allegation that back-pay should not be awarded to Roy Poorman for theearly part of 1981, that matter was decided adversely
to the Respondent in Bechtel I.8The Respondent's ar-guments concerning the legitimacy of the General
Counsel's claims for vacation pay, pension credits, and
(for George Scott) medical benefits,9and concerningthe effect of the deaths of Wilson Bradley and
Poorman on their backpay claims, could have been
made in exceptions in Bechtel II but were not.10The 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The Respondent knew of Bradley's death before the hearing inBechtel II. Poorman apparently died after the hearing; however, theRespondent referred to his death in its exceptions. The Respondent
did not argue to the Board that either man's backpay claim should
be affected by his death. (Each man's backpay period ended well be-
fore his death.)The Respondent's contention regarding Gray's inability to work in1982 is irrelevant in any event. According to the unrebutted allega-
tion of the General Counsel's Motion for Summary Judgment, no
backpay is claimed for Gray for the period of his disability.11Sec. 102.46(g) of the Board's Rules and Regulations providesthat ``[n]o matter not included in exceptions or cross-exceptions may
thereafter be urged before the Board, or in any further proceeding.''12Dews Construction Corp., 246 NLRB 945, 946±947 (1979).13The General Counsel has not stated whether these new claimsresult from the application of the revised formula. However, the Re-
spondent has not challenged the new claims on this basis.14The claim for Scott is puzzling, because at one time during theproceedings in Bechtel II, the General Counsel admitted interimearnings of $2400 for Scott for the first quarter of 1986; see App.
K attached to the Motion for Summary Judgment. The second
amended backpay specification, however, lists no interim earnings
for Scott for that quarter.15To be sure, it is unlikely that the Respondent would have madethe attempt in any event, given that it failed to call a single
discriminatee to testify and made no attempt to rebut any of the
General Counsel's other claims regarding interim earnings.16301 NLRB at 1069±1070.17Id. at 1073.18Ibid.Respondent is precluded from raising any of those ar-guments in this proceeding.11The Respondent also asserts generally that theamounts of interim earnings claimed in the specifica-
tion are understated. As the General Counsel observes,
a general denial regarding amounts of interim earnings
usually is sufficient to warrant a hearing, because a re-
spondent normally will not have information about in-
terim earnings.12Here, however, as the General Coun-sel also points out, the judge in Bechtel II made spe-cific findings concerning the amounts of interim earn-
ings for each discriminatee. The Respondent did not
contest those findings in exceptions, and the Board af-
firmed. As with pension credits, vacation pay, and
Scott's medical claim, we shall not inquire into the ac-
curacy of the interim earnings claimed in the specifica-tion where those figures are identical to those con-
tained in the judge's Order, as adopted by the Board,
in Bechtel II.As we have said, the Board in Bechtel II remandedthe case to the Regional Director with instructions to
recompute the claimants' (gross) backpay using a more
appropriate formula than the one the General Counsel
had used. In this regard, we note that there are a few
periods for which the new specification claims net
backpay even though no net backpay was claimed or
awarded by the judge in Bechtel II.13Thus, backpayis now claimed for Harold Coates for the third quarter
of 1982; for Gray for the fourth quarter of 1986; for
Andrew Huggins for the second quarter of 1981 and
the fourth quarter of 1982; for Poorman for the third
quarter of 1981; and for Scott for the first quarter of
1986.14Because the General Counsel did not claimbackpay for those discriminatees for those periods, and
because the judge awarded none, the issue of the ac-
tual amounts of interim earnings for those men forthose quarters was not decided in Bechtel II.15The Re-spondent accordingly is not precluded from raising that
issue now. We shall remand the case to the Regional
Director to arrange for a hearing on this issue.The Respondent also opposes the backpay specifica-tion, even though it was prepared according to the
Board's instructions in Bechtel II, because it assertsthat several of the Board's crucial findings in BechtelII were flawed. Specifically, the Respondent claimsthat, if it were afforded the opportunity, it would show
that the out-of-order referrals found by the Board in
part II,A, of Bechtel II16were not unlawful, and thatthe reference period 1976±1977 selected by the Board
for comparing the hours worked by the discriminatees
with the average hours worked by a sample of other
laborers17was remote, unrepresentative, and inappro-priate. The Respondent also argues that the Board im-
properly excluded certain individuals and failed to ex-
clude others from the comparison sample.18The Re-spondent contends that because the Board made those
findings sua sponte, it has been denied due process be-
cause it never had the opportunity to litigate those is-
sues. We find no merit in the Respondent's arguments.First, the findings of which the Respondent com-plains were plainly set forth in Bechtel II, yet the Re-spondent did not make its concerns known at that time
by filing a motion for reconsideration, rehearing, or re-
opening the record, as provided for in Section
102.48(d) of the Board's Rules and Regulations. Had
it done so (and had it persuaded the Board of the va-
lidity of its concerns), the Board might have modified
its instructions to the Regional Director concerning the
proper method for preparing the new backpay speci-
fication. Instead, the Respondent waited until after the
Regional Director had prepared the specification to
challenge the findings on which the specification was
based. Such tactics, if tolerated, obviously would lead
to a waste of administrative resources, and would fur-
ther postpone the end of these proceedings (which are
already more than 12 years old). We reject the ap-
proach suggested by the Respondent, and we also re-
ject its contention that it was denied due process. In
these circumstances, the Respondent has no one to
blame but itself for its failure to file a timely motion
for reconsideration.The Respondent's challenge to the Board's findingsin Bechtel II is unavailing for other reasons as well.The Respondent asserts, for example, that all the refer-
rals the Board found unlawful in part II,A of BechtelII were valid because they were either referrals of 619LABORERS LOCAL 135 (BECHTEL CORP.)19Id. at 1073.20Ibid.21This is another issue that could and should have been addressedin a motion for reconsideration.22The Respondent's pension fund exhibits contain the individuals'hours worked on an annual basis, rather than on a quarterly basis
like the General Counsel's health and welfare fund records. Still, the
Respondent could have compared its pension fund data with the av-Continuedunion stewards, referrals made pursuant to contractors'requests for particular individuals, or for persons who
possessed skills lacked by the discriminatees, recalls,
or instances in which laborers obtained jobs without
benefit of referral. Many of those referrals, however,
had been specifically alleged to be unlawful by the
General Counsel in Bechtel I, yet in its brief to theBoard in that proceeding, the Respondent did not at-
tempt to justify any of the allegedly unlawful referrals
on the grounds now urged in its answer. The Respond-
ent's due process argument with respect to those refer-
rals thus is doubly flawed; the Respondent failed in
Bechtel I and again after Bechtel II to demonstratetheir validity.With regard to its assertion that the 1976±1977 pe-riod is an inappropriate baseline period for comparing
the hours worked by the discriminatees and the labor-
ers in the sample, the Respondent argues only that the
period is remote in time and that it yields a higher
backpay award for Randy Huggins than the Respond-
ent's preferred method. Neither argument has merit.
The Board was aware of the relative remoteness of the
1976±1977 period when it decided Bechtel II but, asit explained, the use of any more recent period would
be improper because it would include a time when the
Respondent had begun to demonstrate animus against
the discriminatees.19The Respondent's citation ofRandy Huggins' declining hours worked after 1977, far
from impeaching the Board's choice of a comparison
period, if anything illustrates the desirability of choos-
ing a period free of animus against the discriminatees.
Finally, the Respondent offers no alternative method
for estimating the number of hours the discriminatees
would have worked in the absence of discrimination,
during the backpay period, other than using the periods
the Board explicitly rejected in Bechtel II.20This fail-ure to offer a cognizable alternative formula con-
travenes Section 102.56 of the Board's Rules and Reg-
ulations, which provides:(b) Contents of answer to specification.ÐTheanswer shall specifically admit, deny, or explain
each and every allegation of the specification, un-
less the respondent is without knowledge, in
which case the respondent shall so state, such
statement operating as a denial. Denials shall fair-
ly meet the substance of the allegations of the
specification at issue. When a respondent intends
to deny only a part of an allegation, the respond-
ent shall specify so much of it as is true and shall
deny only the remainder. As to all matters within
the knowledge of the respondent, including but
not limited to the various factors entering into the
computation of gross backpay, a general denialshall not suffice. As to such matters, if the re-spondent disputes either the accuracy of the fig-
ures in the specification or the premises on which
they are based, the answer shall specifically state
the basis for such disagreement, setting forth indetail the respondent's position as to the applica-
ble premises and furnishing the appropriate sup-
porting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations of
specification.Ð... If the respondent files an an-
swer to the specification but fails to deny any al-
legation of the specification in the manner re-
quired by paragraph (b) of this section, and the
failure so to deny is not adequately explained,
such allegation shall be deemed to be admitted to
be true, and may be so found by the Board with-
out the taking of evidence supporting such allega-
tion, and the respondent shall be precluded from
introducing any evidence controverting the allega-
tion.The Respondent's answer having failed to comportwith the requirements of the Board's Rules, we find
that the allegations of the specification concerning the
use of the 1976±1977 reference period have been ad-
mitted to be, and are, true.The Respondent also disputes the accuracy of theBoard's mathematical calculations in Bechtel II and ofthe specification's computation of the average hours
worked by employees in the sample during the back-
pay period. Again, however, the Respondent's answer
contains no alternative formula or calculations. Its fail-
ure to do so is inexplicable. The Board's calculations
were based on record evidenceÐindeed, on exhibits
submitted by the RespondentÐand, thus, were subject
to rebuttal by the Respondent had it taken the trouble
to perform the calculations.21Similarly, according tothe General Counsel, the average hours for the laborers
in the sample were computed from data that were sup-
plied to the Respondent in Bechtel II, and, thus, weresubject to verification by the Respondent. And al-
though the specification's computation of average
hours is based on health and welfare fund records,
rather than on the pension fund data submitted by the
Respondent and used by the Board in Bechtel II, theRespondent could have estimated the sample employ-
ees' average hours using its own exhibits, if it had
wanted to show that the General Counsel's method re-
sulted in ``gross distortions.''22Because the Respond- 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
erage annual hours contained in the specification, if it were con-cerned that the General Counsel's method yielded biased results.23No backpay is claimed for Bradley or R. Huggins for the periodafter 1981.24Our review of the Respondent's hiring hall records reveals thatthe General Counsel's assertion is correct. Thus, Coates, A. Huggins,
Poorman, and Scott signed at least three times, and Gray signed at
least twice.25John Weaver, who was the Respondent's secretary-treasurer, tes-tified that Coates, A. Huggins, Poorman, and Scott did not appear
``day to day'' for referrals during this period, not that the
discriminatees appeared for referrals only on the days they signed
the register. Indeed, Weaver admitted that Poorman and Scott re-
ported to the hiring hall in late 1985 and received referrals.Weaver did testify that the discriminatees did not appear at the hir-ing hall in late 1984 and early 1985, and the record indicates that
they did not sign the daily ``sign-in sheets'' that were used during
those months. The only discriminatee who was called for referral
during that period, however, was A. Huggins, who was marked ab-
sent on January 3, 1985, and stricken from the register. We note,
in this regard, that Huggins had already been unlawfully bypassed
in October 1984; thus, even if he had been present and referred on
January 3, 1985, we would not have found that to be a proper refer-
ral ending his backpay period. See 301 NLRB at 1070.26The Respondent claims that Scott has admitted that he never ap-peared at the hiring hall or signed the referral book after April 1,
1984. The Respondent failed to make this argument to the Board in
Bechtel II, and does not identify the portion of the record on whichit is based. (Scott testified at the hearing, but was not questioned
about this alleged admission.) Board Agent Robert Curley, who pre-
pared the backpay specification in Bechtel II, testified that Scott hadgiven him an affidavit on October 7, 1985, stating that he had gotten
a job on April 19, 1985, and had stopped reporting to the hiring hall
thereafter. Before he got the job, according to the affidavit, Scott
went to the hiring hall every week. If this is the ``admission'' that
the Respondent refers to, it does not warrant holding a hearing. In-
deed, Scott's assertion that he went to the hall on a weekly basis
before April 19 flatly contradicts the Respondent's claim that he
never appeared for referrals after April 1, 1984. Because the affidavit
evidently was given in October 1985, it obviously does not establisheither Scott's presence at the hiring hall or his absence from it at
any time thereafter. (See also Weaver's admission that Scott and
Poorman appeared at the hall in late 1985; fn. 25, supra.) Finally,
even if Scott did not go to the hiring hall for the 6 months between
April and October 1985, there is no contention that he was called
for referral during that period and marked absent; thus, for the pur-
poses of this proceeding, it is irrelevant whether Scott appeared at
the hiring hall during that period.27301 NLRB at 1070±1071, 1079±1080.ent's answer fails in this respect to comply with the re-quirements of Section 102.56(b) and (c) of the Board's
Rules and Regulations, we find that the Respondent
has admitted the accuracy of the calculations in ques-
tion.The Respondent contends that it owes no backpay toCoates, Gray, Andrew Huggins, Poorman, or Scott for
the period after April 1, 1984, because they failed to
register for referral and to appear in the hiring hall as
the Respondent's hiring hall rules required on and after
that date.23That assertion is contrary to the record evi-dence. According to the unrebutted allegations of the
General Counsel's Motion for Summary Judgment, all
five discriminatees for whom backpay is claimed for
the period after April 1, 1984, signed the referral reg-
ister during that period, some more than once.24Thus,the discriminatees obviously appeared at the hiring hall
at least on the days they signed, and the record does
not establish that those were the only occasions on
which they appeared for referrals.25The Respondent'sallegations that the discriminatees were not available
for referrals are contrary to established fact and do not
warrant a hearing.26The Respondent urges that it owes no backpay toGray, Andrew Huggins, Poorman, or Scott because the
Board allegedly made no findings that those claimants
were unlawfully bypassed for referrals during the back-
pay period. That argument is without merit. The Board
did, in fact, find that Huggins, Poorman, and Scott
were bypassed unlawfully on more than one occa-
sion.27The Respondent correctly observes that theBoard found no specific unlawful bypasses of Gray be-
tween March 1982 and February 1984. The reason for
that is that the Respondent's hiring hall records for that
period are entirely inadequate in most cases to show
when, or even if, referrals were made. The judge, how-
ever, found that in numerous instances the records of
the health and welfare fund showed contributions by
contractors on behalf of other individuals who eitherhad not registered for referral or had registered after
the discriminatees. The judge found that each of those
individuals apparently had been referred out of order
in preference to the discriminatees. The Board adopted
the judge's findings (with modifications), but only with
respect to referrals to Bechtel. Because Bechtel and the
Respondent have an exclusive hiring hall relationship,
the Board inferred that anyone who went to work at
Bechtel did so pursuant to a referral, and thus, that the
``apparent'' bypasses found by the judge were actual
bypasses. However, because the record did not estab-
lish that any other contractor had an exclusive hiring
hall arrangement with the Union, and because individ-
uals could and did obtain work with signatory contrac-
tors on their own, the Board could not infer that indi-
viduals for whom health and welfare contributions
were made by contractors other than Bechtel nec-essarily obtained their jobs through referrals from the
hiring hall. Gray was ineligible to work at Bechtel;
hence, no one who received out-of-order referrals to
Bechtel bypassed him unlawfully. And because the
Board could not infer that all individuals who went to
work for employers other than Bechtel did so pursuant
to referrals, the Board did not identify any instances in
which Gray was unlawfully bypassed during the period
in question. That fact does not aid the Respondent,
however, because, as we have noted, the uncertainty
regarding actual referral activity during the backpay
period is the direct and proximate result of the Re-
spondent's failure to keep adequate hiring hall records.
That uncertainty, as we made clear in Bechtel II, is aburden that the Respondent, as the wrongdoer, must 621LABORERS LOCAL 135 (BECHTEL CORP.)28301 NLRB at 1071.29Including, of course, the Respondent's contention that life insur-ance proceeds should be deducted from Bradley's and Poorman's
backpay awards.30The General Counsel alleges that backpay is not claimed forGray, A. Huggins, and Scott for various periods of disability. The
backpay claims for each of those men for each of the periods of dis-
ability were litigated in Bechtel II, and will not be re-relitigated now.31In any event, workers' compensation benefits may offset grossbackpay only to the extent that they constitute payments for lost
wages. American Mfg. Co. of Texas, 167 NLRB 520, 523 (1967).32See, e.g., Mooney Aircraft, 164 NLRB 1102, 1106 (1967) (pay-ments from union welfare fund not earnings, hence not set off
against gross backpay); Gullett Gin Co. v. NLRB, 340 U.S. 361(1951) (unemployment compensation payments not deducted frombackpay); F & W Oldsmobile, 272 NLRB 1150, 1152 (1984) (socialsecurity benefits, same); Vegetable Oil Products Co., 5 NLRB 52,53 (1938) (``home relief'' benefits, same).33We find it unnecessary, however, to strike the portions of theRespondent's answer concerning those matters. See Edward CooperPainting, 297 NLRB 627, 628 (1990).bear.28As we also made clear in Bechtel II, the Re-spondent has failed to carry that burden. Accordingly,
we find that the absence of any specific finding of an
unlawful bypass of Gray between March 1982 and
February 1984 does not raise any issue warranting a
hearing.Finally, the Respondent asserts that the specificationfails to deduct amounts received by the discriminatees
for workers compensation, disability benefits, welfare
payments, food stamps, ``under the table earnings,''
life insurance proceeds, and other earnings. The Re-
spondent demands that the discriminatees produce Fed-
eral, state, and county tax returns, including W-2
forms, for all periods for which backpay is claimed.
We find that none of these contentions requires a hear-
ing. In the first place, as we have said, we shall not
permit the Respondent to attempt to relitigate any mat-
ters relating to deductions from gross backpay that it
could have raised in exceptions in Bechtel II. There-fore, except for the few individuals and quarters enu-
merated above, for which we have found that the Re-
spondent may inquire into the issue of interim earnings
(including ``under the table earnings''), none of the
Respondent's contentions concerning offsets to back-
pay has been timely raised.29Even for those few indi-viduals and quarters, however, the Respondent's argu-
ments lack merit. According to the unrebutted allega-
tions of the Motion for Summary Judgment, the Gen-
eral Counsel has not claimed backpay for periods in
which the discriminatees were unable to work because
of disabling injuries.30Accordingly, even if any of theclaimants had received workers' compensation or dis-
ability benefits during those periods when they were
disabled, there are no gross backpay claims against
which those payments could be offset.31There is,therefore, no reason to hold a hearing on those matters.
We agree with the General Counsel that welfare pay-
ments and food stamps are collateral benefits that are
not offset against backpay.32As for the Respondent'sdemand for the production of tax records, the GeneralCounsel's allegation that all such records were given
to the Respondent in Bechtel II stands unrebutted.In summary, we find that, with respect to the indi-viduals and quarters enumerated above, the Respondent
has raised an issue that warrants a hearing on the issue
of those individuals' interim earnings. With regard to
all other matters, we agree with the General Counsel
that the Respondent is attempting to raise issues that
either were decided previously or should have been
raised in earlier stages of these proceedings, and that
its answer makes allegations that are unsupported in
fact or law, and in certain respects, fails to comport
with the Board's Rules. A hearing is not warranted
with respect to those issues.33We therefore find that,except for the amounts of interim earnings alluded to
above, the allegations of the second amended backpay
specification have been admitted to be true, and we
find that they are correct. We therefore grant the Gen-
eral Counsel's Motion for Summary Judgment in all
other respects.ORDERIt is ordered that the General Counsel's Motion forSummary Judgment is granted in its entirety with re-
spect to the backpay claims on behalf of Wilson Brad-
ley and Randy Huggins.ITISFURTHERORDERED
that the General Counsel'sMotion for Summary Judgment is granted with respect
to the backpay claims of Harold Coates, Fred Gray,
Andrew Huggins, Roy Poorman, and George Scott on
all issues except interim earnings for the following in-
dividuals and time periods: Coates, third quarter of
1982; Gray, fourth quarter of 1986; A. Huggins, sec-
ond quarter of 1981 and fourth quarter of 1982;
Poorman, third quarter of 1981; and Scott, first quarter
of 1986.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 4 for the
purpose of arranging a hearing before an administra-
tive law judge, limiting such proceeding to a deter-
mination of the proper amount of interim earnings for
each of the individuals and time periods set forth in
the previous paragraph, and to the final computation of
make-whole relief for each of the seven discriminatees. 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ITISFURTHERORDERED
that the administrative lawjudge shall prepare and serve on the parties a decision
containing findings of fact, conclusions of law, and
recommendations based on all the record evidence.
Following service of the administrative law judge's de-
cision on the parties, the provisions of Section 102.46
of the Board's Rules shall be applicable.ITISFURTHERORDERED
that the General Counsel'srequest to strike portions of the Respondent's answer
is denied, but that the Respondent is precluded fromintroducing evidence bearing on any matter other thanthe amounts of interim earnings for the individuals and
time periods enumerated above.MEMBERDEVANEY, dissenting.For the reasons set forth in my dissent in Bechtel II,I would not grant the General Counsel's Motion for
Summary Judgment. I would, instead, grant backpay
according to the formula approved by the administra-
tive law judge in Bechtel II.